Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/01/2022 has been entered.

Response to Amendment

The amendment filed on 01/01/2022 has been entered. Claims 1-9, 11-15 are pending.
Claim 10 is cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 04/16/2021. However, in view of amendment, a new rejection has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing means in claims 1 and 6; and operation portion and injection portion, in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “said first inclined portion and said second inclined portion being adjacent angles which share a common vertex and a common side but do not overlap” in lines 11-12. It is unclear how said first inclined portion and said second inclined portion form adjacent angles which share a common vertex and a common side but do not overlap. 
The specification of the instant application has not described/defined any vertex, adjacent angles or a common side.
Appropriate correction/explanation is required.
Claim 6 incorporates similar defects. Appropriate correction is required.
In regards to claims 11, 13, 15, first inclined portion and second inclined portions being unclear, it is unclear which inclined portions engage or are in contact with the surface of the camera or fixing projections. Accordingly, these claims could not be examined.
Appropriate correction/explanation is required.
Claims 11-15 are rejected for being dependent on a rejected base claim. 
Claims 2-5 and 7-15 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated Savvouras (US 10463399).
In regards to claim 1, Savvouras discloses a needle-type endoscope (needle 50 with camera; Col. 10, lines 29-31; FIG. 6A), comprising: 
a camera tube (stiff portion 36; FIG. 6A) having an image capturing means (digital imaging sensor chip housed in tip 18, Col. 10, lines 29-31; This is equivalent to the applicant’s image sensor described in para [0054] of the instant application which is the 112(f) interpretation of image capturing means.) accommodated therein (Tip 18 houses the digital imaging sensor chip and distal end of the illumination fibers 19. Col. 10, lines 29-31);  
a needle (needle 50; col. 15, lines – 24-51; FIG. 6A) covering the camera tube from the outside (FIG. 8) and having a sharp tip (tip of the needle 50 has a slope; FIG. 6A) formed in a front end thereof with a first inclined portion (As can be seen from FIGS. 6A, 7, the sharp tip has an inclined cut formed in the needle tube at the distal end. Such inclined cut has two portions – upper portion and lower portion. Upper portion can be considered as a first inclined portion.) to make an incision in a human body (FIG. 6A; Such system can be used for incisions. col. 1, lines 22-30; col. 5, lines 10-17; Col 8, lines 44-51); and 
a handle (FIG. 11A; handle 31), wherein a length of the camera tube is formed to be longer than a length of the needle (FIG. 11A shows where the length of the camera tube is longer than the length of the needle),
wherein 
the sharp tip has an end portion provided with a second inclined portion (As can be seen from FIGS. 6A, 7, the sharp tip has an inclined cut formed in the needle tube at the distal end. Such inclined cut has two portions – upper portion and lower portion.  lower portion can be considered as the second inclined portion.) for preventing damage due to manipulation of the endoscope after being inserted into a human body (The inclined shape of the distal portion of the tube 50 would help prevent damage of the tip because of its symmetrical shape from axial line.), 
said first inclined portion and said second inclined portion being adjacent angles which share a common vertex and a common side but do not overlap (a hypothetical line through the middle of the inclined cut, FIG. 6A, and normal to the plane of the paper and between the upper portion and lower portion, can be can be considered as a common side. Upper and lower portions form adjacent angles with the common side.), and 
said needle has a straight cylindrical body from said sharp tip on one end to said handle on the other end (as can be seen from FIGS. 6A, 7).  
In regards to claim 2, Savvouras discloses the needle-type endoscope of claim 1, wherein the camera tube is provided in such a manner as to be moved forward and backward in a sliding manner inside the needle (FIGS. 4A-4B; col. 16, lines 8-17).  
In regards to claim 3, Savvouras discloses the needle-type endoscope of claim 1, wherein the camera tube and the needle are disposed in such a manner as to share a same concentric axis (FIGS. 4A-4B; col. 16, lines 8-17).  
In regards to claim 4, Savvouras discloses the needle-type endoscope of claim 1, wherein a diameter of the needle is formed to be equal to or less than 4mm (Hollow needle has an outside diameter less than 2.1 mm. col. 8, lines 10-26).  
In regards to claim 5, Savvouras discloses the needle-type endoscope of claim 1, wherein a space between the needle and the camera tube is used as a passage through which medicine or saline is supplied (Lumen of the needle provides fluid flow path; claim 1).  
In regards to claim 6, Savvouras discloses a needle-type endoscope (Device shown in FIG. 6A which includes needle 50 and camera; Col. 10, lines 29-31), comprising: 
a camera tube (stiff portion 36; FIG. 6A) having an image capturing means (digital imaging sensor chip housed in tip 18, Col. 10, lines 29-31; This is equivalent to the applicant’s image sensor described in para [0054] of the instant application which is the 112(f) interpretation of image capturing means.) accommodated therein (Tip 18 houses the digital imaging sensor chip and distal end of the illumination fibers 19. Col. 10, lines 29-31); 
a needle (needle 50) covering the camera tube from the outside (FIG. 8) and having a sharp tip (tip of the needle 50 has a sloped tip; FIG. 6A; col. 6, lines 24-27) formed on a front end thereof with a first inclined portion (As can be seen from FIGS. 6A, 7, the sharp tip has an inclined cut formed in the needle tube at the distal end. Such inclined cut has two portions – upper portion and lower portion from the axial line. The upper portion can be considered as a first inclined portion.) to make an incision in a human body (FIG. 6A); and 
a handle (FIG. 11A; portion comprising handle 31) coupled to the needle (handle 31 is coupled to the needle, 12 via camera tube 15; FIG. 11A; col. 8, line 66 - col. 9, 7) having the camera tube accommodated therein, wherein a length of the camera tube is formed to be longer than a length of the needle (FIG. 11A shows where the length of the camera tube is longer than the length of the needle.),
wherein 
the sharp tip has an end portion provided with a second inclined portion (As can be seen from FIGS. 6A, 7, the sharp tip has an inclined cut formed in the needle tube at the distal end. Such inclined cut has two portions – upper portion and lower portion. The lower portion can be considered as the second inclined portion.) for preventing damage due to manipulation of the endoscope after being inserted into a human body (The inclined shape of the distal portion of the tube 50 would help prevent damage of the tip because of its symmetrical shape from axial line.),
said first inclined portion and said second inclined portion being adjacent angles which share a common vertex and a common side but do not overlap (a hypothetical line through the middle of the inclined cut, FIG. 6A, and normal to the plane of the paper and between the upper portion and lower portion, can be can be considered as a common side. Upper and lower portions form adjacent angles with the common side.), and 
said needle has a straight cylindrical body from said sharp tip on one end to said handle on the other end (As can be seen from FIGS. 6A, 7.). 

In regards to claim 7, Savvouras discloses the needle-type endoscope of claim 6, wherein the camera tube and the needle are disposed in such a manner as to share a same concentric axis (FIGS. 4A-4B; col. 16, lines 8-17), and the camera tube is provided in such a manner as to be moved forward and backward in a sliding manner inside the needle (FIGS. 4A-4B; col. 16, lines 8-17). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savvouras in view of Brown (US 20160235431).
In regards to claim 8, Savvouras discloses the needle-type endoscope of claim 7, wherein an injection portion (Portion comprising tubing 55 with valve port 56; FIG. 6; This is equivalent to the injection portion 220 shown and described in FIG. 1 and para [0018] of the instant application, which is 112(f) interpretation of the injection portion.) for communicating with a space between the camera tube and the needle to allow medicine or saline to be injected (As can be seen from FIGS. 4A-4B, the injection portion communicates with the space between the camera tube and the needle as the fluid is passed through space 37.). However, Savvouras does not positively discloses wherein the handle has a top surface provided with an operation portion for allowing the camera tube to move forward and backward. 
Analogous art Brown is directed to minimally invasive tissue incision system and teaches wherein the handle has a top surface provided with an operation portion (slider 106; FIG. 1; This is equivalent to the operation portion 210 shown and described in FIG. 1 and para [0050] of the instant application, which is 112(f) interpretation of the operation portion) for allowing needle tube to move forward and backward (Para [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Savvouras to include slider on the handle in accordance with the teaching of Brown because such slider would allow to control axial movement of the camera in a convenient way. 
In regards to claim 9, Savvouras in view of Brown teaches the needle-type endoscope of claim 8, wherein the handle has a front surface or a top surface provided with a button portion for photographing and capturing an image acquired through the camera tube (Savvouras: The handle 31 may also contain a switch on its outside surface (not shown in FIG. 11). Such switch can be easily accessible (even blindly) by the surgeon's hand/fingers during the procedure. Col. 17, lines 23-26) for photographing and capturing an image acquired through the camera tube (Savvouras: The switch can be used to initiate the capture of images or live video onto the storage device in the video processing hardware 25. Col. 17, lines 26-28).  




Allowable Subject Matter
Claim 13
The following amendment would make claim 13 allowable. 
1. Including following feature to amend claim 13 -
wherein, “the sharp tip is bent and inclined towards the central axis of the needle”, and 
2. Rewriting claim 13 in independent form including all of the limitations of claim 6 would make claim 13 allowable if claim 13 and its base claim 6 overcome the existing 112(b) rejections. 

Reasons for allowable subject matter
Claim 13
As discussed above Savvouras (US 10463399) does not disclose wherein “the sharp tip is bent and inclined towards the central axis of the needle”. Savvouras only discloses a camera tube and image capturing means, and a needle covering the camera tube, the needle having a slanted tip (FIGS. 6A, 7).
Kienzle (US 20150196197) provides a tube with a curved tip at the distal end and tissue visualization device passing through the tube but does not provide the fixing projection in a manner to be engaged with the bent and inclined portion. 
There is no reason to modify Kienzle’s tip (FIG. 3A) to make it bent and engage with a fixing projection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795